DETAILED ACTION
This office action is in response to Applicant’s submission filed on 7 June 2021. The action is NON-FINAL.

Status of Claims
Claims 1-20 are pending.
Claims 14-20 are rejected under 35 U.S.C. 101 for directing to a non-statutory subject matter.
Claims 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

No-Statutory Subject Matter
Claims 14-20 of the claimed invention are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to software per se.

Judicial Exception
Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims)  With regards to claim 1, 6 / 14, the claim recites a method / system, which falls into one of the statutory categories.
2A – Prong 1: Claim 1, 6 / 11, in part, recites “associating an uncertainty value with a spatial, temporal, or contextual data element 5that has been indexed in memory as a function of one or more rules; … and modifying the uncertainty value based on a spatial, temporal, or contextual element of the received data” (mental process). 
The limitation “associating an uncertainty value with a spatial, temporal, or contextual data element 5that has been indexed in memory as a function of one or more rules;  … and modifying the uncertainty value based on a spatial, temporal, or contextual element of the received data”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “associating”, “modifying”, in the limitation citied above could be performed by a human mind to evaluate and plan for evaluate options and select  based on received data, with possible aid of paper & pen and/or calculator (e.g., a human decision analyst can collect information about decision subjects, analyze the association to dynamically updating certain measure to support decisions), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 11 recites the additional elements: (a) generic computer elements (like a computing device); (b) “receiving data comprising spatial, temporal, and contextual data elements from one or more data sources” (insignificant extra solution activity, MPEP 2106.05(g)).  For (a), these computer i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)”.
Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 6 / 14 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware computer component and to perform data gathering or output is insignificant extra-solution activity, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2-5 / 7-13 / 15-20 are dependent on claim 1 / 6 / 14 and include all the limitations of claim 1 / 6 / 14. Therefore, claims 2-5 / 7-13 / 15-20 recite the same abstract ideas. 
With regards to claim 2-5 / 8-13 / 15-20, the claim recites further limitation on data analysis for delivery route selection, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claim 7, the claim recites additional element “communicating the recommended modification to a user interface”, which are insignificant extra solution activity, like mere data gathering and outputting, as stated in MPEP.2106.05(g), “(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)”.
Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors and to perform data gathering or output is insignificant extra-solution activity, hence does not add anything significant to the abstract idea. The claim is not patent eligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato, et al., US-PGPUB NO.2010/0057660A1 [hereafter Kato] in view of Kassatly, et. al., US-PATENT NO.5,487,131 [hereafter Kassatly].

With regards to claim 1, Kato teaches 
“A computer-implemented method for predictive decision-making, comprising (Kato, FIG.1

    PNG
    media_image1.png
    644
    863
    media_image1.png
    Greyscale

): associating an uncertainty value with a spatial, temporal, or contextual data element 5that has been indexed in memory as a function of one or more rules (Kato, FIG.5, 

    PNG
    media_image2.png
    698
    595
    media_image2.png
    Greyscale

The predictive event index storing section stores a predictive event index which is information that associates: a predictive event data storing section that stores predictive event data’, and FIG.3-4 shows exemplar data association based on time.

    PNG
    media_image3.png
    623
    885
    media_image3.png
    Greyscale

); receiving data comprising spatial, temporal, and contextual data elements from one or more data sources (Kato, FIG.1, Item 2, ‘Event Data Acquisition Section’, [0208], ‘receive event data’)”
Kato does not explicitly detail “and modifying the uncertainty value based on a spatial, temporal, or contextual element of the received data”.
However Kassatly teaches “and modifying the uncertainty value based on a spatial, temporal, or contextual element of the received data (Kassatly, FIG.5, C2L32-33, ‘recommends modification to suboptimal data’, and FIG.7 shows an example of modified.)” 
 before him or her, to modify the predictive decision making system of Kato to include modifying element values in the system as shown in Kassatly.   
The motivation for doing so would have been for analysis of complex data interdependencies (Kassatly, Abstract). 

Claims 6, 14 are substantially similar to claim 1. The arguments as given above for claim 1 are applied, mutatis mutandis, to claims 6, 14, therefore the rejection of claim 1 are applied accordingly.

With regards to claim 7, Kato in view of Kassatly teaches 
“The method of claim 6”
Kato does not explicitly detail “further comprising: communicating the recommended modification to a user interface”.
However Kassatly teaches “further comprising: communicating the recommended modification to a user interface (Kassatly, FIG.5, Item 36 ‘User Interface’, C2L32-33, ‘recommends modification to suboptimal data’)” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kato and Kassatly before him or her, to modify the predictive decision making system of Kato to include sending recommendation via a user interface as shown in Kassatly.   
, Abstract). 

With regards to claim 8, Kato in view of Kassatly teaches 
“The method of claim 6, wherein the recommended modification comprises a recommendation to modify the relationship defined in memory for the at least one of the 10identified one or more rules (Kato, [0018], ‘modifies the operation rule information’, [0263], ‘to modify the filter information’)”.

With regards to claim 9, Kato teaches 
“The method of claim 8, wherein the recommended modification comprises updating one or more fields associated with spatial, temporal or contextual data elements (Kato, [0018], ‘modifies the operation rule information’, [0263], ‘to modify the filter information’, and FIG.27A,B).”

With regards to claim 10, Kato teaches 
“The method of claim 8, further comprising: modifying the at least one of the identified one or more rules based on the 15recommended modification (Kato, [0018], ‘modifies the operation rule information’, [0263], ‘to modify the filter information’).”

With regards to claim 11, Kato teaches 
The method of claim 10, further comprising: identifying an event as satisfying the modified rule (Kato, [0005], ‘If occurring event data satisfies a condition specified by operation rule information, the operation management apparatus performs actions and the like according to the operation rule information’).”

With regards to claim 12, Kato teaches 
“The method of claim 10, further comprising: providing an indication that the modified rule is satisfied (Kato, Claim 14, ‘decides whether or not a plurality of pieces of event … satisfy a condition of operation rule ..’, [0010], “monitors the states of hardware and software, and generates information indicating the states as event data’)”

With regards to claim 13, Kato teaches 
“The method of claim 6, wherein the step of identifying the event as satisfying the at least one of the identified one or more rules further comprises: DM2\13526004 171Attorney Docket No. T3203-00054 receiving data comprising spatial, temporal and contextual elements from a plurality of sources receiving data comprising spatial, temporal, and contextual data elements from one or more data sources (Kato, FIG.1, Item 2, ‘Event Data Acquisition Section’, [0208], ‘receive event data’); identifying each rule of the set of rules for which the received data is a candidate; and 5for the identified rules for which the received data is a candidate, indexing the received data in memory by its spatial, temporal, or contextual elements as a function of said identified rules (Kato, [0101], ‘if the individual filter information is successfully identified …generating predictive event data for each piece of individual filter information ... into the predictive event index storing section‘, FIG.9 shows an example of indexing data stored.).”

With regards to claim 16, Kato teaches 
“The system of claim 14, wherein the rules/decision engine is further configured to: create a relationship in memory between two or more respective spatial, DM2\13526004 172Attorney Docket No. T3203-00054 temporal, or contextual elements of indexed data and to provide a rule suggestion based on the created relationship (Kato, FIG.1, [0023], ‘establishing association between the values of the respective attribute values’).”

With regards to claim 17, Kato teaches 
“The system of claim 14, wherein the rules/decision engine is further configured: to identify an event as satisfying an identified rule in memory using the indexed 5data (Kato, [0005], ‘If occurring event data satisfies a condition specified by operation rule information, the operation management apparatus performs actions and the like according to the operation rule information’).”

With regards to claim 18, Kato teaches 
“The system of claim 17”
Kato does not explicitly detail “wherein the system further comprises a communications interface module configured to: communicate with the rules/decision engine; and provide an indication that the identified rule is satisfied”.
 Kassatly teaches “wherein the system further comprises a communications interface module configured to: communicate with the rules/decision engine; and provide an indication that the identified rule is satisfied (Kassatly, FIG.5, Item 36 ‘User Interface’, C2L32-33, ‘recommends modification to suboptimal data’)” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kato and Kassatly before him or her, to modify the predictive decision making system of Kato to include sending recommendation via a user interface as shown in Kassatly.   
The motivation for doing so would have been for analysis of complex data interdependencies (Kassatly, Abstract). 

With regards to claim 19, Kato teaches 
“The system of claim 14, further comprising: a rules manager configured to: receive the set of rules; and define a respective distributed data structure in memory for each rule of the set of rules (Kato, FIG.29

    PNG
    media_image4.png
    626
    894
    media_image4.png
    Greyscale

).”

With regards to claim 20, Kato teaches 
“The system of claim 14, wherein the rules/decision engine module is further 15configured to: associate an uncertainty value with a spatial, temporal or contextual data element indexed in a respective distributed data structure defined in memory for at least one of the identified rules (Kato, FIG.5, 

    PNG
    media_image2.png
    698
    595
    media_image2.png
    Greyscale

[0097], ‘The predictive event index storing section stores a predictive event index which is information that associates: a predictive event data storing section that stores predictive event data’, and FIG.3-4 shows exemplar data association based on time.

    PNG
    media_image3.png
    623
    885
    media_image3.png
    Greyscale

)”
 does not explicitly detail “and modify the uncertainty value based on a spatial, temporal, or contextual 20element of data received from the one or more data modules”.
However Kassatly teaches “and modify the uncertainty value based on a spatial, temporal, or contextual 20element of data received from the one or more data modules (Kassatly, FIG.5, C2L32-33, ‘recommends modification to suboptimal data’, and FIG.7 shows an example of modified.)” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kato and Kassatly before him or her, to modify the predictive decision making system of Kato to include modifying element values in the system as shown in Kassatly.   
The motivation for doing so would have been for analysis of complex data interdependencies (Kassatly, Abstract). 

The combined teaching described above will be referred as Kato + Kassatly hereafter.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kato, et al., US-PGPUB NO.2010/0057660A1 [hereafter Kato] in view of Kassatly, et. al., US-PATENT NO.95,487,131 [hereafter Kassatly], and Lehmann et al., US-PGPUB NO.2014/0372348A1 [hereafter Lehmann].

With regards to claim 2, Kato + Kassatly teaches 
“The method of claim 1”
 does not explicitly detail “further comprising: identifying an anomaly in the received data”.
However Lehmann teaches “further comprising: identifying an anomaly in the received data (Lehmann, FIG.3, FIG.7, [0006], ‘detecting an anomaly in crowd behavior’)” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kato + Kassatly and Lehmann before him or her, to modify the predictive decision making system of Kato + Lehmann to include anomaly detection as shown in Lehmann.   
The motivation for doing so would have been for identifying a potential anomaly associated with the local area (Lehmann, Abstract). 

With regards to claim 3, Kato teaches 
“The method of claim “
Kato + Kassatly does not explicitly detail “further comprising: providing a notification of the identified anomaly”.
However Lehmann teaches “further comprising: providing a notification of the identified anomaly (Lehmann, FIG.1,Item 118, ‘Alert Notification’

    PNG
    media_image5.png
    650
    849
    media_image5.png
    Greyscale
)” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kato + Kassatly and Lehmann before him or her, to modify the predictive decision making system of Kato + Lehmann to include providing anomaly notification as shown in Lehmann.   
The motivation for doing so would have been for identifying a potential anomaly associated with the local area (Lehmann, Abstract). 

With regards to claim 4, Kato teaches 
“The method of claim 3”
Kato + Kassatly does not explicitly detail “wherein the notification comprises an alert indicating 15the identified anomaly and the one or more data sources”.
 Lehmann teaches “wherein the notification comprises an alert indicating 15the identified anomaly and the one or more data sources (Lehmann, FIG.1,Item 118, ‘Alert Notification’)” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kato + Kassatly and Lehmann before him or her, to modify the predictive decision making system of Kato + Lehmann to include providing anomaly notification as shown in Lehmann.   
The motivation for doing so would have been for identifying a potential anomaly associated with the local area (Lehmann, Abstract). 

The combined teaching described above will be referred as Kato + Kassatly + Lehmann hereafter.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kato, et al., US-PGPUB NO.2010/0057660A1 [hereafter Kato] in view of Kassatly, et. al., US-PATENT NO.95,487,131 [hereafter Kassatly], Lehmann et al., US-PGPUB NO.2014/0372348A1 [hereafter Lehmann], and SOHM, et al., US-PGPUB NO.2006/0259827A1 [hereafter SOHM].

With regards to claim 5, Kato + Kassatly + Lehmann teaches 
“The method of claim 2, further comprising: updating the indexed spatial, temporal or contextual data element (Kato, [0101], ‘if the individual filter information is successfully identified …generating predictive event data for each piece of individual filter information ... into the predictive event index storing section‘, FIG.9 shows an example of indexing data stored.)”. 
Kato + Kassatly + Lehmann does not explicitly detail “using data received from one or more alternate streaming data sources”.
However SOHM teaches checking streaming data source (SOHM, FIG.6 shows example of streaming data source.)” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kato + Kassatly + Lehmann and SOHM before him or her, to modify the predictive decision making system of Kato + Kassatly + Lehmann to include streaming data as shown in SOHM.   
The motivation for doing so would have been for navigating trace data (SOHM, Abstract). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kato, et al., US-PGPUB NO.2010/0057660A1 [hereafter Kato] in view of Kassatly, et. al., US-PATENT NO.95,487,131 [hereafter Kassatly], and Paprocki et al., US-PGPUB NO.2014/0032265A1 [hereafter Paprocki].

With regards to claim 15, Kato + Kassatly teaches 
“The system of claim 14”
Kato + Kassatly does not explicitly detail “wherein the rules/decision engine is further configured to: disregard data, of the received data, that the rules/decision engine determines not to be a candidate for any rule of the set of rules”.
 Paprocki teaches disregarding received data (Paprocki, [0064], ‘the data exchange system may de-prioritize, disregard … the record received’)” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kato + Kassatly and Lehmann before him or her, to modify the predictive decision making system of Kato + Paprocki to include anomaly detection as shown in Lehmann.   
The motivation for doing so would have been for aggregating consumer data (Paprocki, Abstract). 

Examiner's Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126